      Case 3:14-cv-02346-JCS Document 518 Filed 12/31/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13
                              UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA
15                               SAN FRANCISCO DIVISION

16   DAVID AND NATASHA WIT, et al.,         Case No. 3:14-CV-02346-JCS
                                            Related Case No. 3:14-CV-05337-JCS
17                    Plaintiffs,
18        v.                                STIPULATION AND [PROPOSED] ORDER
                                            EXTENDING DEADLINES RELATING TO
19   UNITED BEHAVIORAL HEALTH,              NOTICES OF PARTIAL
                                            DECERTIFICATION
20              Defendant.
21
     GARY ALEXANDER, et al.,
22
                      Plaintiffs,
23
          v.
24
     UNITED BEHAVIORAL HEALTH,
25
                      Defendant.
26

27

28
                                                  STIP. & [PROPOSED] ORDER EXTENDING BRIEFING
                                                  SCHEDULE FOR PLS.’ MOT. FOR ATTORNEYS’ FEES
                                                     CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS

                                                                                             7581471.1
       Case 3:14-cv-02346-JCS Document 518 Filed 12/31/20 Page 2 of 3



 1           Pursuant to Civil Local Rule 6-1(b), 6-2, and 7-12, the parties in the above-captioned

 2   actions, by and through their respective counsel of record, hereby stipulate as follows:

 3           WHEREAS, on November 17, 2020, the parties stipulated and agreed to a schedule for

 4   identifying recipients of Notices of Partial Class Decertification and for sending such notices

 5   (ECF No. 498), which schedule was approved by the Court on November 19, 2020 (ECF No.

 6   499).

 7           WHEREAS, on December 24, 2020, Plaintiffs responded to the evidence produced by

 8   UBH and, among other things, identified class members as to whom additional information was

 9   necessary to determine whether the member should receive a Notice of Partial Class
10   Decertification.

11           WHEREAS, the deadline for Plaintiffs to serve a final list of recipients of Notices of

12   Partial Class Decertification or for the parties to jointly submit any disputes to the Court is

13   currently December 31, 2020.

14           WHEREAS, due to the intervening holiday, UBH has not yet been able to provide the

15   necessary information to Plaintiffs or otherwise to respond to Plaintiffs’ December 24, 2020

16   letter, such that the parties do not yet know whether disputes remain as to which members should

17   receive Notices of Partial Class Decertification.

18           WHEREAS, the parties, by and through their respective counsel of record, agree that

19   additional time will allow them to narrow or eliminate disputes about the list of recipients.
20           WHEREAS, extending the deadlines below will not affect any other deadlines or prevent

21   the Court from entering final judgment in this action.

22           IT IS HEREBY STIPULATED AND AGREED by the Parties in the above-captioned

23   action, by and through their respective counsel of record, as follows:

24           1.     The deadline for Plaintiffs to produce to UBH a final list of recipients of each of

25                  the Notices of Partial Class Decertification OR for the Parties to jointly submit

26                  disputed exclusions to the Court is January 8, 2021; and

27           2.     The deadline for all pre-reprocessing Notices of Partial Decertification and Notices

28                  of Non-Class Members (if there are no disputes as to exclusions) is January 22,
                                                                   STIP. & [PROPOSED] ORDER SETTING BRIEFING
                                                                SCHEDULE FOR PLS.’ MOT. FOR ATTORNEYS’ FEES
                                                                   CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS

                                                                                                           7581471.1
       Case 3:14-cv-02346-JCS Document 518 Filed 12/31/20 Page 3 of 3



 1                  2021.

 2
     Dated: December 31, 2020                               ZUCKERMAN SPAEDER LLP
 3

 4                                                              /s/ Caroline E. Reynolds
                                                       Caroline E. Reynolds (admitted pro hac vice)
 5                                                       Adam Abelson (admitted pro hac vice)

 6                                                              PSYCH-APPEAL, INC.
                                                          Meiram Bendat (Cal. Bar No. 198884)
 7

 8                                                         Counsel for Plaintiffs and the Classes

 9
     Dated: December 31, 2020                                CROWELL & MORING LLP
10
                                                                  /s/ Jennifer S. Romano
11
                                                                    Jennifer S. Romano
12                                                                   April Nelson Ross
                                                                      Andrew Holmer
13
                                                                  Counsel for Defendant
14                                                               United Behavioral Health
15

16                                      FILER’S ATTESTATION
17          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the
18   filing of this document has been obtained from the other signatories.
19
20   Dated: December 31, 2020                                     /s/ Caroline E Reynolds
                                                                  Caroline E. Reynolds
21

22

23
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
24

25

26   Date: _________________________                ______________________________________
                                                    The Honorable Joseph C. Spero
27                                                  Chief United States Magistrate Judge

28                                                               STIP. & [PROPOSED] ORDER SETTING BRIEFING
                                                    -2-       SCHEDULE FOR PLS.’ MOT. FOR ATTORNEYS’ FEES
                                                                 CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS

                                                                                                         7581471.1
